MEMORANDUM OPINION

No. 04-04-00524-CV
IN RE D. WILSON CONSTRUCTION COMPANY
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	July 28, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 22, 2004, relator filed a petition for writ of mandamus and a motion for emergency
relief.  The court has considered relator's petition and motion, and is of the opinion that relator is not
entitled to the relief sought.  Accordingly, relator's petition for writ of mandamus and motion are
denied.  See Tex. R. App. P. 52.8(a).  Relator shall pay all costs incurred in this proceeding.
	We deny relator's emergency motion to stay proceedings in the underlying trial court.
							PER CURIAM
1.   This proceeding arises out of Cause No. CC-02-132, styled Jim Hogg Independent School District v. D.
Wilson Construction Co., et al., pending in the 229th Judicial District Court, Jim Hogg County, Texas, the Honorable
Alex W. Gabert presiding.